DETAILED ACTION
	This non-final rejection is responsive to communication filed September 25, 2020.  Claims 1-66 are pending in this application and being examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 25, 2020 and September 10, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 1508 (processor) is not mentioned in the specification.  Instead processor is mentioned as reference character 1608.  The examiner believes this is a typo in the specification.  Appropriate correction is required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-33 and 35-66 are objected to because of the following informalities:  The preamble of the dependent claims should be amended to start “The system” and “The method” instead of “A system” and “A method” to show proper dependence on claims from which they depend.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user input module configured to…”, “a search module configure to…”, and “an analysis module configured to…” in claim 1; and “a visualization module configure to…” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  With respect to claim 1, the corresponding structure (processor) is shown in Fig. 15 and described in paragraph 111.  The specification states that a processor is used to implement the method 1400, which includes the claimed receiving and determining acts (paragraphs 110-111). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 29, 30, 36, 41, 45-47, 49, 53-58, 62 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The limitations in claims 20-25, 29, 30, 53-58, 62 and 63 are not described in the specification at all.  The specification only mentions each of the limitations in the Summary section without any further description of how the invention works.

Claim Rejections - 35 USC § 112 (b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 26-30, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 3 and 36, there is insufficient antecedent basis for the term “the threshold number of results.”  Appropriate correction is required.
Claim limitation “a visualization module configured to render a visualization of the relationship tree and a visual indication identifying each biological entity of interest” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   The specification fails to clearly link the structure used to render a visualization of the relationship tree and visual indication of each biological entity of interest.  Although the specification mentions an output device which may comprise a display (paragraph 111), this structure is not clearly linked to the claimed acts of rendering a visualization of a relationship tree and a visual indication identifying each biological entity of interest.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 27-30 are rejected as being dependent on rejected claim 26.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 -19, 31-40, 42-52, and 64-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huynh et al (US 2014/0280044 A1) (‘Huynh’).

With respect to claims 1 and 34, Huynh teaches a system and method for determining biological entities of interest, the system comprising: 
a user input module configured to receive a search term comprising a representation of a biological entity (paragraphs 46 and 64); 
a search module configured to determine which biological entities of a set have a known association with the biological entity of the search term (first degree connections), those having a known association being results (paragraphs 46-49) and those not having a known association being non-results (second degree connections) (paragraphs 55 and 64), wherein biological entities of the set are related to each other by parent-child relationships in a relationship tree (Fig. 2, paragraph 49); and 
an analysis module configured to determine biological entities of interest by identifying non- results that have one or more results within a boundary in the relationship tree (paragraphs 55 and 64).
Huynh does not explicitly recite biological entities, but does recite “node in a data graph may represent an entity, such as a person, place, item, idea, topic, abstract concept, concrete element, other suitable thing, or any combination of these” in paragraph 1.  Further, the term “biological” represents non-functional descriptive material as it only describes the entities and does not impart or affect any functionality, and thus does not hold patentable weight.

With respect to claims 2 and 35, Huynh teaches wherein the one or more results comprises at least a threshold number of results (Huynh, paragraphs 13, 14, and 65).

With respect to claims 3 and 36, Huynh teaches wherein the analysis module is configured to set the threshold number of results using a first threshold-defining user input (User inputs collection constraints and fact definitions, which includes specified relationships and degree/number of relationships between entities) (paragraphs 13, 65, 69-70, 72).

With respect to claims 4 and 37, Huynh teaches wherein the boundary encompasses any parents, siblings and children of the non-result (Huynh, paragraphs 55, 58, 64).

With respect to claims 5 and 38, Huynh teaches wherein the boundary encompasses any grandchildren of the non-result (Huynh, paragraphs 55, 58 and 64).

With respect to claims 6 and 39, Huynh teaches wherein the boundary encompasses any descendants of the non-result (Huynh, paragraphs 55, 58, and 64).

With respect to claims 7 and 40, Huynh teaches wherein the boundary encompasses any biological entities within a threshold tree traversal distance of the non-result (Huynh, paragraphs 55, 58, and 64).

	With respect to claims 9 and 42, Huynh teaches wherein the analysis module is configured to calculate a score for each non-result (count of connections) (Huynh, paragraph 65).

	With respect to claims 10 and 43, Huynh teaches wherein for each non-result, the more results there are within the boundary, the higher the score (Huynh, paragraphs 7 and 65).

With respect to claims 11 and 44, Huynh teaches wherein for each non-result, the shorter a tree traversal distance in the relationship tree to a result within the boundary, the higher the score (Huynh, paragraphs 49 and 57).

With respect to claims 12 and 45, Huynh teaches wherein the analysis module is configured to calculate the score using a function that is at least partially defined using a function- defining user input (fact definition is user defined and include expression for calculating fact value) (Huynh, paragraphs 69-72).

With respect to claims 13 and 46, Huynh teaches wherein the function-defining user input comprises a definition of at least part of the function using code or an equation tool (Huynh, paragraphs 69-72).

With respect to claims 14 and 47, Huynh teaches wherein the function-defining user input comprises a user selection of a predefined function or a user selection of a predefined part of a function (Huynh, paragraphs 69-72).

With respect to claims 15 and 48, Huynh teaches wherein the analysis module is configured to treat only non-results having a score equal to or above a threshold score as biological entities of interest (strong connection) (Huynh, paragraph 65).

With respect to claims 16 and 49, Huynh teaches wherein the analysis module is configured to treat only non-results having a score equal to or above a threshold score as biological entities of interest (paragraphs 65 and 69-72).

With respect to claims 17 and 50, Huynh teaches wherein the analysis module is configured to generate a list of the entities of interest ranked by their respective scores (paragraphs 6, 7, and 51).

With respect to claims 18 and 51, Huynh teaches wherein the search module is configured to determine an association by querying a database (Huynh, paragraph 46).

With respect to claims 19 and 52, Huynh teaches wherein the database comprises association data curated by a user (Huynh, paragraphs 70 and 72).

With respect to claims 31 and 64, Huynh teaches wherein the set of biological entities comprises a set of diseases, genes, proteins, drugs, biological pathways, or biological processes (Huynh, paragraphs 46 and 64).  The list of “biological entities” represents non-functional descriptive material as it only describes the entities and does not impart or affect any functionality, and thus does not hold patentable weight.

With respect to claims 32 and 65, Huynh teaches wherein the search term comprises a representation of one or more of a disease, a gene, a protein, a drug, a biological pathway, or a biological process (Huynh, paragraphs 46 and 64).  The items “a disease, a gene, a protein, a drug, a biological pathway, or a biological process” represent non-functional descriptive material as it only describes the search term and does not impart or affect any functionality, and thus does not hold patentable weight.

With respect to claims 33 and 66, Huynh teaches wherein the system is configured to enable user selection of the set of biological entities (Huynh, paragraphs 7, 48, and 51-52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 26-30, 41 and 59-63 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Mcintyre et al. (US 10,509,844 B1) (‘Mcintyre’).

With respect to claims 8 and 41, Huynh teaches defined boundaries.
Huynh does not explicitly teach wherein the boundary is defined using a boundary-defining user input.
Mcintyre teaches wherein the boundary is defined using a boundary-defining user input (col. 14 lines 56-67).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the boundary of Huynh to be user defined as taught by Mcintyre to enable customized selection of entities with the most meaningful connections.  A person having ordinary skill in the art would have been motivated to make the modification because it would only entail having a user define the boundary instead of the boundary being system-defined.

With respect to claims 26 and 59, Huynh teaches a relationship tree.
However, Huynh does not explicitly teach a visualization module configured to render a visualization of the relationship tree and a visual indication identifying each biological entity of interest.
Mcintyre teaches a visualization module configured to render a visualization of the relationship tree and a visual indication identifying each biological entity of interest (Figs. 7, 13A, 13B; col. 15 lines 6-38).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the relationship tree of Huynh to be visualized and indicate each entity of interest as taught by Mcintyre to enable visualization that aids in detection of previously undetected patterns and relationships.  A person having ordinary skill in the art would have been motivated to combine the references because Huynh already shows a representation of a relationship tree and displays results and related entities, and thus the modification would entail displaying the relationship tree and related entities as a visualization.

With respect to claims 27 and 60, Huynh in view of Mcintyre teaches wherein the visualization of the relationship tree comprises duplicated biological entities (Mcintyre, Figs. 7, 13A, 13B; col. 7 lines 1-8; col. 15 lines 6-38).

With respect to claims 28 and 61, Huynh in view of Mcintyre teaches wherein the visualization module is configured to render a visual indication identifying each result (Figs. 7, 13A, 13B; col. 7 lines 1-8; col. 15 lines 6-38).

With respect to claims 29 and 62, Huynh in view of Mcintyre teaches wherein the visualization module is configured to render a visual indication of an evidence type of an association of a result (Huynh, paragraphs 70 and 72; Mcintyre, Figs. 7, 13A, 13B; col. 7 lines 1-8; col. 15 lines 6-38).

With respect to claims 30 and 63, Huynh in view of Mcintyre teaches wherein the evidence type comprises human curation, machine learning prediction, or natural language processing (Huynh, paragraphs 70 and 72; Mcintyre, Figs. 7, 13A, 13B; col. 7 lines 1-8; col. 14 lines 56-67; col. 15 lines 6-38).

Claims 20-25 and 53-58 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Murray et al. (US 2019/0065620 A1) (‘Murray’).

With respect to claims 20 and 53, Huynh teaches a database of associated data.
Huynh does not explicitly teach wherein the database comprises association data generated based on a machine learning prediction.
Murray teaches wherein the database comprises association data generated based on a machine learning prediction (paragraphs 101, 118, and 203).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the association data of Huynh to be generated based on machine learning as taught by Murray to enable improved identification of connections between entities by training a model to prediction relationships between nodes (Murray, paragraph 203).  A person having ordinary skill in the art prior would have been motivated to combine the references because Huynh already stores connections for future use, and thus the modification would entail adopting Huynh to learn from the connections it makes to predict future connections.  

With respect to claims 21 and 54, Huynh teaches wherein the database comprises association data generated based on a co-occurrence in literature (paragraphs 15 and 37) of the biological entity of the search term and a biological entity of the set (paragraphs 45 and 60).
Huynh does not explicitly teach the co-occurrence being detected by a natural language processing tool.
Murray teaches co-occurrence being detected by a natural language processing tool (paragraphs 17, 21, and 182).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the association data of Huynh to be detected by a natural language processing tool as taught by Murray to enable automated detection of related terms in documents.  A person having ordinary skill in the art prior would have been motivated to make this combination because Huynh searches for related (co-occurring) entities, and thus the modification would only entail incorporating a natural language processor to expand detection to natural language corpuses.

With respect to claims 22 and 55, Huynh teaches generating associated data.
 Huynh does not explicitly teach wherein the search module is configured to generate association data by causing a machine learning algorithm to generate a machine learning prediction.
Murray teaches wherein the search module is configured to generate association data by causing a machine learning algorithm to generate a machine learning prediction (paragraphs 101, 118, and 203).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the association data of Huynh to be generated based on machine learning as taught by Murray to enable improved identification of connections between entities by training a model to prediction relationships between nodes (Murray, paragraph 203).  A person having ordinary skill in the art prior would have been motivated to combine the references because Huynh already stores connections for future use, and thus the modification would entail adopting Huynh to learn from the connections it makes to predict future connections.  

With respect to claims 23 and 56, Huynh teaches wherein generating association data generated by detecting at least one co-occurrence in literature (paragraphs 15 and 37) of the biological entity of the search term and a biological entity of the set (paragraphs 45 and 60).
Huynh does not explicitly teach the co-occurrence being detected by a natural language processing tool.
Murray teaches co-occurrence being detected by a natural language processing tool (paragraphs 17, 21, and 182).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the association data of Huynh to be detected by a natural language processing tool as taught by Murray to enable automated detection of related terms in documents.  A person having ordinary skill in the art prior would have been motivated to make this combination because Huynh searches for related (co-occurring) entities, and thus the modification would only entail incorporating a natural language processor to expand detection to natural language corpuses.

With respect to claims 24 and 57, Huynh in view of Murray teaches wherein the user input module is configured to receive a confidence range input setting an acceptable range of confidence scores of the machine learning prediction to filter the association data (Murray, paragraphs 90, 114-116).

With respect to claims 25 and 58, Huynh in view of Murray teaches wherein the user input module is configured to receive an evidence range input setting an acceptable range of evidence counts of the co- occurrences detected by natural language processing to filter the association data (Murray, paragraphs 90, 109, 114, 202-203).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                         September 10, 2022